Citation Nr: 0333996	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-02 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 24, 1999, 
for the grant of a 40 percent evaluation for degenerative 
disc disease of the cervical spine, spondylosis at C4-C5, 
central canal stenosis at C4-C6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971, from September 1973 to March 1976, and from 
November 1978 to December 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

In the August 1999 rating decision on appeal, the RO granted 
a 40 percent evaluation for degenerative joint disease of the 
cervical spine and reclassified the service-connected 
disability as degenerative disc disease of the cervical 
spine, spondylosis at C4-C5 and central canal stenosis at C4-
C6.  In the veteran's notice of disagreement, he stated, in 
part, "I wish to file a notice of disagreement on VA Rating 
dated 8-23-99.  Referencing the date of the cervical neck 
rating."  The RO has developed this issue as "entitlement 
to an earlier effective date of January 1, 1993, for the 
grant of [an] increased evaluation for cervical spine 
degenerative disc disease."

In an August 15, 1996, rating decision, the RO granted 
service connection for (1) degenerative joint disease of the 
cervical spine; (2) degenerative joint disease of the 
thoracic spine; and (3) degenerative joint disease of the 
lumbosacral spine, and assigned each an effective date of 
January 26, 1996.  In a January 1997 letter, the veteran's 
representative stated, "This service takes issue with the 
rating determination of August 15, 1996[,] inasmuch as it 
only affords entitlement to service connection for the 
veteran's degenerative changes to his spine effective January 
26, 1996."  The RO construed this as a notice of 
disagreement as to the effective date assigned for the grant 
of service connection, but only as to the veteran's service-
connected degenerative joint disease of the thoracic spine.  
Based upon the Board's review, it finds that this was a 
notice of disagreement as to the effective date assigned for 
the grant of service connection for degenerative joint 
disease of the cervical spine and degenerative joint disease 
of the lumbosacral spine as well.  As a result of this 
finding, these claims must be remanded for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Further supporting the Board's determination is 
in the January 1997 letter, the veteran's representative made 
reference to an earlier memorandum in support of the 
allegation that the veteran warranted an earlier effective 
date for the award of service connection.  There is an April 
1996 letter from this same representative, wherein he 
addressed the degenerative joint disease of the cervical and 
lumbar spine.  Thus, the Board finds that this is evidence 
showing that the January 1997 letter was meant to be a notice 
of disagreement as to the effective date assigned for the 
degenerative joint disease of the cervical and lumbosacral 
spine (in addition to the thoracic spine).

The Board finds that the claim for entitlement to an 
effective date earlier than June 26, 1996, for the grant of 
service connection for degenerative joint disease of the 
cervical spine must be adjudicated prior to the current issue 
of entitlement to an earlier effective date of January 1, 
1993, for the grant of an increased evaluation for cervical 
spine degenerative disc disease, as these claims are 
inextricably intertwined.  Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected", the interests 
of judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  For example, if 
the veteran was granted an earlier effective date for the 
award of service connection for degenerative joint disease of 
the cervical spine because it was determined that he had 
perfected an appeal following the July 1993 rating decision 
(see the arguments made in the January 7, 2003, Statement of 
Accredited Representative in Appeal's Case and the October 
14, 2003, Informal Hearing Presentation), that could affect 
the veteran's claim for an earlier effective date for the 
award of a 40 percent evaluation, as his claim would have 
been in appellate status since the January 1993 claim and the 
assignment of March 24, 1999, as the effective date for the 
grant of the 40 percent evaluation was based upon date of 
claim.  Therefore, the Board will defer adjudicating the 
issue of entitlement to an effective date earlier than March 
24, 1999, for the grant of a 40 percent evaluation for 
degenerative disc disease of the cervical spine, spondylosis 
at C4-C5, central canal stenosis at C4-C6 until the issue of 
entitlement to an effective date earlier than January 26, 
1996, for the award of service connection for degenerative 
joint disease of the cervical spine is adjudicated.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the veteran with a 
statement of the case as to the claims 
for entitlement to an effective date 
earlier than January 26, 1996, for the 
grant of service connection for 
degenerative joint disease of the 
cervical spine and degenerative joint 
disease of the lumbosacral spine.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  See 38 C.F.R. 
§ 20.302(b) (2003).  Thereafter, if an 
appeal has been perfected, it should be 
returned to the Board for appellate 
review.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


